Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 6/1/21.  Claim(s) 1-25 and 28 are cancelled.  Claim(s) 46 and 47 are new.  Claim(s) 26, 27, and 29-47 are pending. 
The Applicant has argued, in response to the 102 rejection, that claim 38 is drawn to the remyelination of nerve cells of the PNS after lesion.  However multiple sclerosis, which is the elected species, is a disease of the central nervous system and therefore claim 38 is not part of the elected species.  Claim 38 will be withdrawn due to the outstanding restriction requirement.
Claim(s) 38 and 43-45 have been withdrawn.  Claim(s) 26, 27, 29-37, 39-42, 46, and 47 are examined herein. 
Applicant's amendments to the claims have rendered the objection to the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 101 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 102 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26, 27, 29-37, 39-42, 46, and 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method for increasing and/or promoting myelination comprising administering a therapeutically effective amount of an activator of histone deacetylase (HDAC) 1 or 2 such as the elected species theophylline.  Theophylline is a naturally occurring substance (see, for example, the attached Wikipedia entry) that is a common part of many people’s diets in an array of products including cocoa and chocolate.  The claims do nothing to attempt to exclude the use of, for example arguendo, the claims were somehow limited only to a clearly carved out patient population such as the elected population of multiple sclerosis, the claims would still encompass the attempt to patent the eating of chocolate by millions of people with MS, without adding significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the consumption of natural products such as chocolate are well-known and common, the broadly claimed patient population encompasses everyone so it adds nothing to separate claims from the judicial exception, and even if the patient population were narrowed the application of the judicial exception, e.g. eating chocolate, is still considered to be routine and conventional.

Response to Arguments
The Applicant argues “Applicant has amended claim 26, from which the other claims depend, to recite administering a pharmaceutical composition.  Applicant respectfully submits that food and drinks, such as chocolate, are not pharmaceutical compositions. For example, pharmaceutical compositions are defined by a constant and defined amount of an active principle. Foods and drinks, in contrast, are not characterized by constant amounts of active principles. It is known that active principles 
This is not found persuasive.  The instant specification does not have any sort of special description or definition of the limitation, so it is given the commonly accepted weight under broadest reasonable interpretation.  While it is true that there are pharmaceutical compositions which have a constant and defined amount of an active principle, pharmaceutical compositions are not limited to this.  One example of many is the use of natural products directly as medicine, including medical marijuana which is often used with no change from the plant at all.  Perhaps more relevant to the instant discussion is the common use of medicines in confections, such as medicated chewing gums, gummy candies with active agents, and other treat-like pharmaceutical compositions to improve patient compliance.
With respect to the argument that foods and drinks are not characterized by constant amounts of active principles, this is false on the face of it.  For example, in the case of chocolate bars, major manufacturers have put extensive effort into making the products they sell uniform and repeatable, this ensures both product consistency and compliance with rules and regulations relating to the manufacture and sale of comestibles.  Further, this is not specifically a requirement of any general pharmaceutically acceptable composition, as there are times that active agents need to be compounded for individual needs, and are therefore not characterized by constant amounts of active principles while still satisfying the tenets of a pharmaceutically acceptable composition.

The Applicant argues “Claim 26 has also been amended to specify that the method is for increasing and/or promoting remyelination after lesions to myelin of nerve cells or after a demyelinating event in said nerve cells, thereby rendering clear that the recited individual in need thereof has suffered a lesion to myelin of nerve cells or a demyelinating event.”
This is not found persuasive.  In, for example multiple sclerosis, the defining characteristic of the disease progression is lesions to myelin and demyelinating events, therefore the claim still encompasses the attempt to patent the eating of chocolate by millions of people with MS, and even more.  While it is clear that the Applicant has tried to make a bona fide attempt to address the rejection of record, the claims are still problematic in the same fashion as before.  The narrowing of the patient population does nothing to assist with the overbroad use of natural products that exist in common food items.
The Applicant argues “claim 26 recites a therapeutically effective amount: of an activator of HDAC. The eating of chocolate would in most cases not result in the administration of a therapeutically effective amount of the HDAC activator … Referring to the study of Coe et al. , this concentration would result in an amount of 66.6 mg theophylline in the cocoa drink (as 18 g cocoa powder were used per drink) and administered every day to the participants of the study. As demonstrated in the instant application, a therapeutically effective amount would be significantly higher than 66.6 
This is not found persuasive.  The Applicant argues that it has been demonstrated in the instant specification, but does not clarify as to where.  In looking to the disclosure it appears that there are tested amounts, prophetic amounts, and similar preferred amounts disclosed, but there is no disclosed or implied lower limit.  Appropriate application of broadest reasonable interpretation to the instant claims does not allow them a hard and high lower dosing amount, such as the argued 100 mg per day.  While this may be a preferred amount, there is no reason to believe that a lower amount would not also elicit the claimed effects.  Even if, arguendo, the effects were dose dependent and were reduced when the dose was lowered, the claimed effect would still be produced and thus satisfy the claim.  Unless the Applicant is trying to argue that the claims are not enabled for the full claimed scope, the therapeutically acceptable dose is not limited in such a specific way as argued.  
If the Applicant would like to specify a dose to attempt to overcome the rejection, the Examiner recommends clarifying the dose in the claim in plain language, and in an amount that clearly does not overlap amounts in common natural products like chocolate and coffee.
The Applicant argues “Coe et al. teach the administration of cocoa drinks due to the potentially therapeutic effect of flavonoids, the quantity of which is 10.79 mg/g of powder in the high-flavonoid powder. These flavonoids are not HDAC activators, as recited in claim 26.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26, 27, 29-42, 46, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Multiple Sclerosis Society study (Study will look at the impact of chocolate on MS; published Tuesday, 17 November 2015; retrieved from the web on 3/7/21; of record), as evidenced by the Wikipedia entry for theophylline (retrieved from  by Coe et al. (Shelly Coe et al., A randomised double-blind placebo-controlled feasibility trial of flavonoid-rich cocoa for fatigue in people with relapsing and remitting multiple sclerosis, J Neurol Neurosurg Psychiatry 2019;90:507–513. doi:10.1136/jnnp-2018-319496; of record).
The Multiple Sclerosis Society study discloses the administration of chocolate to patients with MS (i.e. after diagnosis of the condition; related to instant claims 26-31, 39, 46, and 47; see, for example, the whole document).
The Wikipedia entry for theophylline discloses that theophylline is found in cocoa and chocolate (related to instant claims 32-37; see, for example, the first paragraph and the whole document).  Thus, the Multiple Sclerosis Society study discloses the administration of the claimed species of active agent to the claimed species of patient population.
The Multiple Sclerosis Society study further discloses that the research was performed by Dr Shelly Coe.
Coe et al. is the publication of the clinical trial disclosed in the Multiple Sclerosis Society study.  Coe et al. evidences that the MS patients in the study had MS for more than a week, e.g. eligibility criteria include no relapse or sudden change in MS symptoms within the previous 3 months (i.e. at least 7 days after lesion; see, for example, Eligibility on pg. 508) and were taking typical treatments for MS including glatiramer acetate, interferon beta, and dimethyl fumarate (see, for example, the attached supplemental material, and throughout the document; related to instant claims 40-42).  The instant claim limitation drawn to simultaneously and/or sequentially 
Thus the study anticipates every active step of the instant claims and also anticipates the instantly claimed patient population, the limitations drawn to the resultant therapeutic effects would have necessarily followed.  Further, the claimed additional treatments (e.g. glatiramer acetate, interferon beta, and dimethyl fumarate) are the most well-known and common treatments, and would have been immediately envisioned by anyone who read the disclosure of the study.
With respect to the limitations drawn to the specific resultant effects of the administration of the theophylline to the patients with MS; e.g. “increasing and/or promoting myelination”, “an activator of histone deacetylase (HDAC) 1 or 2 enzymatic activity and/or expression”, “for promoting remyelination and/or preventing demyelination”, “for accelerating regeneration of nerve cells of the peripheral nervous system (PNS) and/or of the central nervous system (CNS)”, “increases expressions of HDACl and/or HDAC2 in cells, in particular in cells selected from Schwann cells, other glia cells, in particular oligodendrocytes, and nerve cells”, etc., under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Further, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product in the same application.

Response to Arguments
The Applicant argues “the priority date of the present application is June 8, 2017. The information contained in Coe et al. was not published until March 4, 2019. The Examiner has failed to provide any evidence that any of the information contained in Coe et al., other than what is disclosed in the MS Society Study, was available to the person skilled in the art at the time of the instant invention.”
This is not found persuasive.  The argued Coe et al. is used as an evidentiary reference in support of the Multiple Sclerosis Society study (which has an availability date prior to the instant filing), and the design of the study therein.  As such, the evidentiary reference does not need to have a publication prior to the instant filing.
The Applicant argues “The MS Society Study reference provided by the Examiner merely states that "a research team at Oxford Brookes University will receive nearly 70,000 to assess whether chocolate can help reduce symptoms of multiple sclerosis" (page 1).  Further, the MS Society Study reference states that they "will be looking at the impact of cocoa flavonoids on inflammation and the role that plays in 
The instant claims are drawn to the treatment of a patient with multiple sclerosis with a composition of theophylline to promote myelination.  The prior art discloses the treatment of patients with multiple sclerosis with a composition of theophylline, based on the instant disclosure the resultant myelination would have inevitably taken place, thus the instant claims are anticipated.  The details, e.g. the patient having had multiple sclerosis for longer than a week, are typical to every sort of trial, and the evidentiary reference Coe et al. was used to show what was necessarily involved in the trial.
The Applicant argues “Coe et al. specifically look at the effect of flavonoids in flavonoid-rich cocoa. These flavonoids are not activators of HDAC. Thus, Coe et al. do not directly disclose the subject matter of claim 26 and do not disclose administering an HDAC activator, particularly theophylline, for treating MS.”
This is not found persuasive.  The instant claims do nothing to exclude other active agents, so the addition of the argued flavonoids is immaterial.  The prior art clearly discloses administering the claimed active agent to the claimed patient population, which would have inherently led to the claimed treatment, and the addition of other agents that are acceptable to the claimed composition would do nothing to change that.

This is not found persuasive.  As stated in the prior Office action, and restated above, if the claimed composition is administered to the claimed patient population, the inherent treatment will necessarily follow.  The fact that the prior art recognized an additional treatment does nothing to change this.
The Applicant argues “Coe et al. specifically address a symptom of MS and do not disclose or intend the therapeutic effect recited in claim 26, which is about treating lesions to nerve cells.”
This is not found persuasive.  As stated in the prior Office action the prior art inherently discloses the instant method of administration to the instant patient population to lead to the inevitable treatment, and it is not required that the prior art specifically recite inherent results to anticipate the instant claims.
The Applicant argues “With regard to Wikipedia, the Examiner contends that the reference teaches that "theophylline is found in cocoa and chocolate." However, as explained hereinabove, it is well-known that the amounts of secondary phytochemicals vary largely in plants and may also be absent. This finding is evidenced in Supplementary Table 2 of Coe et al., which contains a table listing the components of the cocoa drinks that were administered during the study. The table shows, for example, that the "Low-flavanol cocoa drink” lacks entirely several flavonoids that are contained in the "High-flavanol cocoa drink." Notably, while Supplementary Table 2 of Coe et al. 
This is not found persuasive.  As stated above the addition of additional agents, including flavonoids, is not excluded by the instant claims, so the presence thereof is immaterial.  With respect to the theophylline, the presence of theophylline cocoa products is well-understood by those of skill in the art, a fact that is evidenced by the Wikipedia entry for theophylline.  The fact that the Study and Coe et al. are silent as to the presence of theophylline does nothing to change this.
The Applicant argues “claim 26 recites a therapeutically effective amount of an activator of HDAC. The eating of chocolate would in most cases not result in the administration of a therapeutically effective amount of the HDAC activator … As demonstrated in the instant application, a therapeutically effective amount would be significantly higher than 66.6 mg theophylline (e.g., at least 100 mg or more per day), such that the amount obtained by drinking the cocoa drink of Coe et al. would not be therapeutically effective … Given that there are 59.4 mg of caffeine in the drink of Coe et al., this leads to 2.4 mg of additional theophylline. This amount, in addition to the 66.6 mg that might be contained in the cocoa powder if it were high-theophylline cocoa, is still far from the threshold required to have a therapeutically effective amount of theophylline.”
This is not found persuasive.  The lower limit of the claimed therapeutically effective amount is not taught in the instant disclosure.  The Applicant argues that “As demonstrated in the instant application, a therapeutically effective amount would be significantly higher than 66.6 mg theophylline” but does not point to any source; the 
Additionally, the fact that a dose may be lower that optimal is not the same as not being therapeutically effective.  To meet the limitations of therapeutically effective the dose only needs to be sufficient to provide some measure of the claimed effect, i.e. promoting myelination, and does not necessarily need to provide a visible difference in the patient population, as that is not claimed.

Conclusion
Claim(s) 1-25 and 28 are cancelled.  Claim(s) 38 and 43-45 have been withdrawn.  Claim(s) 26, 27, 29-37, 39-42, 46, and 47 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627